DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/22 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7, 11-13, 16-19 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2007/0262002 A1) in view of Kuo et al (US 2015/0211998 A1) and further in view of Reed (US 4,919,534) and further in view of Lane (US 4,558,786).


Regarding Claim 1, Ito teaches an apparatus (1) for detecting matter, i.e., grains of rice, as illustrated in figure 1 and as mentioned at paragraph 4, comprising: bulk feeding means (2, 3, 4, 5), configured for feeding a plurality of objects into a detecting region (P) where the plurality of objects define an object plane (G) when moving through the detecting region (P);
at least one light source i.e., light sources/light emitters (7, 9, 10, 12, 13), as illustrated in figures 1 and 2, which each have LED elements, each light source (7, 9, 10, 12, 13) being selected from a group comprising broad band lamps, broad band LEDs, arrays of LEDs, and combinations thereof, noting that paragraph (8) mentions wavelengths of light in various ranges, each light source (7, 9, 10, 12, 13) having a focusing element, i.e. noting that light sources/light emitters (7, 9, 10, 12, 13) each have LED elements (13b) along with condenser lens (13c), which act to direct and collimate the light thereby emitted, as mentioned at paragraphs 29-31, and being configured to send light in a respective first direction for illuminating at least one object moving in the object plane (G) in the detecting region (P); and
a first light-analyzing apparatus (8, 16, 17), as mentioned at paragraphs 28-31, comprising a spectroscopy system or a hyperspectral camera system, noting that CCD camera (8) senses a wide variety of wavelengths of energy, arranged to sense light that has been emitted from said at least one light source (7, 9, 10, 12, 13) and transmitted through or refracted by the at least one object moving in the object plane (G) in the detecting region (P), noting that refraction is mentioned at paragraph 40, i.e., “…the light may be refracted…”,  and to identify an amount of light that has been received from said at least one light source (7, 9, 10, 12, 13),  
wherein said first light-analyzing apparatus (8) and said at least one light source (7, 9, 10, 12, 13) are arranged on opposite sides of the object plane (G) in the detecting region (P), as illustrated in figures 1 and 2,

wherein said first light-analyzing apparatus, i.e., CCD camera (8), as mentioned at paragraphs 28 and 31 and as illustrated in figures 1 and 2, for example, is arranged to only sense light having a direction within a field of view of said first light analyzing apparatus, i.e., via light sources/light emitters (7, 9, 10, 12, 13) which each have LED elements (13b) along with condenser lens (13c), which act to direct and collimate the light thereby emitted, as mentioned at paragraphs 29-31, and wherein said first light analyzing apparatus (8) is arranged with respect to the first direction so that light being sent along the first direction from said at least one light source (7, 9, 10, 12, 13) will not reach the field of view of said first light analyzing apparatus, wherein said respective first direction is different from the directions with in the field of view of said first light analyzing apparatus (8), noting that when the light hits the object, light is reflected and refracted in a variety of directions, including some directions which are coincident with the field of view of the camera (8) and some directions which are not coincident, so that the first light analyzing apparatus receives only the light having been transmitted through or reflected by the at least one object moving in the object plane, noting the mention of refraction at paragraph 40, refraction meaning the change in direction of the light as it passes from one medium to another, i.e., from the air to the object and through the air again.  See figure 2 as follows.


    PNG
    media_image1.png
    639
    610
    media_image1.png
    Greyscale

Regarding Claim 1, Ito does not expressly teach identify(ing) an amount of light that has been received from said at least one light source after transmission through the object and arranged to discriminate between ambient light and said light received from said at least one light source, and
means for switching off or blocking the at least one light source for a period of time such that the first light-analyzing apparatus measures only the ambient light during said period of time.
Regarding Claim 1, Ito does not expressly teach, but Kuo teaches identify(ing) an amount of light that has been received from said at least one light source (20), as illustrated in figure 1, after transmission through the object, i.e., an analyte, which is a species, molecule, compound or biological or non-biological specimen, as mentioned at paragraph 16, first sentence, as well as “sample under test” (SUT) (60), as illustrated in figure 1 and as mentioned at paragraph 20, and arranged to discriminate between ambient light, i.e., “fluorescence and luminescence background spectral energy attributable to the ambient environment of the spectroscopy measurement system”, as mentioned at second to last sentence of paragraph 38,  and said light received from said at least one light source (20), and
means for switching off or blocking the at least one light source (20), i.e., “multimode laser” as mentioned at paragraph 57, and which is described as being “operated in a pulsed mode of operation for purposes of modulating its wavelength”, as mentioned at paragraph 61, for a period of time such that the first light-analyzing apparatus measures only the ambient light during said period of time, as mentioned at paragraph 38, i.e., “the ambient light” as mentioned at second to last sentence, and as mentioned at paragraph 39, first sentence, i.e., “for purposes of discriminating between the above-different spectra, the spectroscopy measurement system 10 acquires multiple composite specific measurements and varies optical conditions in connection with these measurements, which allows the system 10 to discriminate the different spectra”.  See also paragraphs 40 and 41, which states as follows.
[0040] More specifically, in accordance with some implementations, the illumination source 20 varies the wavelength of the incident radiation so that the composite spectral measurements acquired by the spectrometer 80 are associated with different excitation wavelengths. As further disclosed herein, the different excitation wavelengths impart characteristics to the acquired measurements, which allows the Raman spectra to be discriminated from the fluorescence and/or luminescence spectra. 
[0041] More specifically, in accordance with example implementations, the different excitation wavelengths introduce corresponding wavelength/wavenumber shifts in the Raman spectra among the composite measurements that are acquired by the spectrometer 80. However, the wavelengths of any fluorescence and/or luminescence spectra do not shift. Therefore, in accordance with example implementations, the spectrometer 80 uses this characteristic to separate the spectra. More specifically, FIG. 6 depicts an example in which two source excitation wavelengths were used at different times to produce two composite measurements of spectra 220 and 240, as captured by the sensing array 84 of the spectrometer 80. 
Emphasis provided.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided identify(ing) an amount of light that has been received from said at least one light source after transmission through the object and arranged to discriminate between ambient light and said light received from said at least one light source, and
means for switching off or blocking the at least one light source for a period of time such that the first light-analyzing apparatus measures only the ambient light during said period of time, as taught by Kuo, in Ito’s apparatus for detecting matter, for the purpose of separating spectra including ambient wavelengths of light from light wavelengths due to fluorescence and luminescence spectra, thus enabling a quantitative analysis and determination of the composition of the target sample.  See, for example, paragraphs 1, 2, 16 and 17of Kuo. 

Regarding Claim 1, Ito does not expressly teach that the apparatus is configured to measure and subtract ambient light during detection.

Regarding Claim 1, Ito does not expressly teach, but Reed teaches that the apparatus is configured to measure and subtract ambient light during detection, at col. 4, lines 51-55, col. 11, lines 21-27, and col. 14, line 60-col. 15, line 5, which all state in order, as follows.
“The intensity of the received light is integrated over the period of receipt, yielding a total integrated intensity for each beam, and a total integrated intensity of ambient light received by each detector. The true intensity of each beam signal is obtained by subtracting the average ambient light signal from the beam signal, thus obtaining an accurate measure of light intensity of each beam for each of its periods of illumination”.

“The analysis requires a true value of the beam intensity that has been adjusted to account for ambient light conditions, and therefore in each case the corrected beam intensity I is determined by subtracting the measured ambient light intensity from the measured beam produced with the light source operating”.

“During the third and fourth periods illustrated in FIG. 8, when neither light source is operating, the ambient light level is measured and subtracted from the integrated sum of the first and second periods for both amplifiers 218 and 220. By connecting the ambient light signal on conductor 206 to gates 208 and 210 which are closed alternatively during the third and fourth periods, the integrator 218 removes the ambient background from the color difference signal 240. By connecting the ambient light signal on conductor 206 to gate 216 for the third and fourth periods, integrator 220 removes the ambient background from the total energy signal 241”.

Emphasis provided.  
See also figure 8, which shows intensity versus time, during periods 1-4, which the intensity for periods 3 and 4 removed, shown as follows.


    PNG
    media_image2.png
    166
    484
    media_image2.png
    Greyscale

Note further that Reed also teaches an analog-to-digital converter for the purpose of converting the analog signal of the sensed light to digital inputs for microprocessor (314), as mentioned at col. 15, lines 5-23 as follows.

The signals produced by the integrating circuits 218 and 220 are supplied to a pair of amplifier circuits 300 and 302, which function as low pass filter amplifiers with offset adjustment resistors 304 and 306. The output signals produced by the low pass filter/amplifier circuits are supplied to two level shift circuits 308 and 310. The color index signal CI is produced on conductor 312 after being amplified and filtered, is applied to an analog-to-digital converter input of a microprocessor 314. The total transmitted energy TTE available at conductor 316 is applied to a second analog-to-digital converter input of the microprocessor 314. The signals CI and TTE for each orientation of polarization are manipulated by the microprocessor in accordance with the procedures set forth above, to determine the material of construction and color of the container. The microprocessor reaches a decision on these matters, and controls the sorting gate 28 to direct the container into the proper crusher and/or bin 30.
(54) In a preferred embodiment, the amplifier 200 is an LF 351 integrated circuit manufactured by National Semiconductor. Amplifiers 202 and 204 are LF 353 integrated circuits, manufactured by National Semiconductor. The amplifiers 218, 230, 220, and 232 are LF 412 integrated circuit differential amplifiers made by National Semiconductor. The level shifters 308 and 310 are LM 336 integrated circuit voltage references manufactured by National Semiconductor. The microprocessor with integral analog-to-digital converter is an M50734 integrated circuit manufactured by Mitsubishi Electric.

Emphasis provided.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided, that the apparatus is configured to measure and subtract ambient light during detection, as taught by Reed, in Ito’s detecting apparatus for the purpose of removing the ambient light, thus resulting in a true measurement of the light beam intensity, therefore increasing accuracy of the measurement. 

Regarding Claim 1, Ito does not expressly teach that the apparatus is configured to measure and subtract ambient light during detection.

Regarding Claim 1, Ito does not expressly teach, but Lane teaches that the apparatus is configured to measure and subtract ambient light during detection, as mentioned at col. 7, lines 43-53, which state as follows.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided, that the apparatus is configured to measure and subtract ambient light during detection, as taught by Reed, in Ito’s detecting apparatus for the purpose of obtaining a pure signal of the desired light information signal produced by the cracked grains feeding through Ito’s rice grain sorting device.  

Regarding Claim 2, Ito teaches wherein the bulk feeding means is configured for feeding objects into the detecting region in a random fashion, noting that tank (2) feeds rice particles in random fashion onto vibratory feeder (4) which then feeds the rice to chute (3), which singulates the particles via grooves (3a), as illustrated in figures 3a and 3b.

Regarding Claim 4, Ito teaches wherein the at least one light source comprises one or more light emitting diodes (LEDs), i.e., light sources/light emitters (7, 9, 10, 12, 13) which each have LED elements (13b) along with condenser lens (13c), which act to direct and collimate the light thereby emitted, as mentioned at paragraphs 29-31.

Regarding Claim 5, Ito teaches wherein the at least one light source further comprises at least one lens, capable of focusing the light in the object plane, i.e., light sources/light emitters (7, 9, 10, 12, 13) which each have LED elements (13b) along with condenser lens (13c), which act to direct and collimate the light thereby emitted, as mentioned at paragraphs 29-31.
Regarding Claim 7, Ito teaches wherein a first light source (13) is arranged symmetrically with a second light source (12) about a central axis (11), as mentioned at paragraph 28, noting angles alpha 1 and alpha 2, third sentence.

Regarding Claim 11, Kuo teaches wherein the at least one light source is a pulsed light source arranged to send pulsated light into the detecting region, i.e., “multimode laser” as mentioned at paragraph 57, and which is described as being “operated in a pulsed mode of operation for purposes of modulating its wavelength”, as mentioned at paragraph 61.
Regarding Claim 12, Kuo teaches further comprising light control means arranged and configured to controllably send pulsated light into the detecting region, as mentioned at paragraph 61.
Regarding Claim 13, Ito teaches wherein the bulk feeding means comprises a vibration feeder (4), as illustrated in figure 1, or a conveyor belt, optionally in combination with a chute (3), whereby the objects are caused to fall through the detecting region (P, G) as illustrated at figure 1.
Regarding Claim 16, Ito teaches, wherein the apparatus as defined
by claim 1, (includes) and an expulsion device, i.e., selection means/blasting means (6a) which has a jet nozzle (6b), as illustrated in figure 1 and as mentioned at paragraphs 33 and 46, configured to controllably and selectively expel the object from the system based on properties of the light received by the first light-analyzing apparatus.
Regarding Claim 17, see rejection of Claim 1, above, noting that Ito teaches determining an object-specific parameter based on the detected light based on a spectroscopy system or a hyperspectral camera system, i.e., via crack determining means (18), as illustrated in figure 5 and as mentioned at paragraphs 31, 34, which states as follows.

[0031] Inside the CCD camera 8, as shown in FIG. 2 and FIG. 4, are disposed, in order from a direction from which light enters the CCD camera 8, a dichroic prism (light splitting means) 15, a color CCD line sensor (first CCD sensor) 16 and another color CCD line sensor (second line sensor) 17. Red light generated by the light splitting action of the dichroic prism (light splitting means) 15 from light that has passed though the rice grain K at the optical detection point P is detected by the color CCD line sensor 16, while green light similarly generated by the light splitting action of the dichroic prism (light splitting means) 15 from light that has passed though the rice grain K at the optical detection point P is detected by the color CCD line sensor 17. The color CCD line sensors 16 and 17 are each connected to a crack determining means 18 so that data on detected light passed though the rice grain (in the form of electrical signals) is sent to the crack determining means 18. 

[0034] The crack determining means 18, as shown in FIG. 5, is composed of an input/output circuit (I/O) 19 connected to each of the color CCD line sensors 16 and 17 built into the CCD camera 8, an image processing circuit 20 connected to the input/output circuit 19, a central processing unit (CPU) 21 and a read/write memory (RAM) 22 both connected to the image processing circuit 20, a read-only memory (ROM) connected to the central processing unit 21, and another input/output circuit (I/O) 24. In addition, the input/output circuit 24 is connected to the ejector valve drive means 25. In the present embodiment an identification unit 18a indicates the image processing circuit 20, the central processing unit 21, the read/write memory 22 and the read-only memory 23.
[0038] The received light signals (red) that the color CCD line sensor 16 scans are sent in succession to the image processing circuit 20 through the I/O 19 of the crack determining means 18. The image processing circuit 20, based on the detected red light passed through the rice grains, forms images of the rice grains at the optical detection point P. The rice grain images thus created on the basis of the red light passed through the rice grain become the first rice grain images shown in FIG. 6a, in which cracks, embryos, and scratches show up in the overall shape of the rice grains. These first rice grain images are successively stored in the RAM 22.

[0039] By contrast, the received light signals (green) that the color CCD line sensor 17 scans are similarly sent in succession to the image processing circuit 20 through the I/O 19 of the crack determining means 18. The image processing circuit 20, based on the detected green light passed through the rice grains, forms images of the rice grains at the optical detection point P. The rice grain images thus created on the basis of the green light passed through the rice grains become the second rice grain images shown in FIG. 6b, in which only embryos and scratches show up in the overall shape of the rice grain and cracks do not appear.


Emphasis provided.

Regarding Claim 17, Ito teaches wherein the spectroscopy system or the hyperspectral camera and the at least one light source are arranged on opposite sides of the object plane in the detecting region, as illustrated in Ito figure 2, noting that CCD camera (8) senses a wide variety of wavelengths of energy,
wherein the spectroscopy system or the hyperspectral camera (8) is arranged relative to the at least one light source (10, 12, 13) so that light sent along a light emitting direction, i.e., light paths (10a, 12a, 13a), as illustrated in figures 1 and 2, from the at least one light source (10, 12, 13) will not reach the spectroscopy system or the hyperspectral camera (8) unless the light has been transmitted through or refracted by the at least one object moving in the object plane, noting that the system of Ito will not operate to transmit light either directly or through refraction unless the object, i.e, the rice particles, are traveling along the path between the light source and the camera.

Regarding Claim 17, the method is performed by the apparatus above.  For example, 

Regarding Claim 18, see rejection of Claims 1 and 17, above.

Regarding Claim 19, Ito teaches wherein the movement in step i) comprises free-falling, noting figure 1, which illustrates sloped chute (3), disposed at a 45 degree angle to the horizontal, which feeds rice particles from tank (2) and vibratory feeder (4), as mentioned at paragraph 27, for example.

Regarding Claim 22, Ito teaches wherein the object-specific parameter comprises one or more of the parameters on a list comprising: sugar content, acidity, ripeness, rot, mechanical damage, presence of foreign matter, presence of bone, noting that Ito teaches at abstract and paragraph 6, for example, detection of cracks in rice particles, which is construed as “mechanical damage”.

Regarding Claim 23, see rejection of Claim 17, above, noting Ito’s crack determination means (18) as illustrated in figure 1, for example as well as selection means (6a) and nozzle (6b), which are all connected and controlled by the results of camera (8).

Regarding Claim 24, see rejection of Claim 2, above, noting again Ito’s chute (3).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2007/0262002 A1) in view of Kuo et al (US 2015/0211998 A1), further in view of Reed (US 4,919,534) and further in view of Vandenberg et al (US 3,709,598).

Regarding Claim 3, Ito teaches the system as described above.

Regarding Claim 3, Ito does not expressly teach wherein the at least one light source is arranged in a first focus of a truncated ellipsoid-shaped reflector and the reflector is arranged such that a truncated ellipsoid-shaped reflector second focus is coinciding with the object plane.

Regarding Claim 3, Hug does not expressly teach, but Vandenberg teaches wherein the at least one light source is arranged in a first focus of a truncated ellipsoid shaped reflector (72) and the reflector is arranged such that a truncated ellipsoid shaped reflector second focus is coinciding with the object plane, as illustrated in figures 8, 13 and 17 and as mentioned at col. 9, lines 51-63, for example.

Regarding Claim 3, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the at least one light source is arranged in a first focus of a truncated ellipsoid-shaped reflector and the reflector is arranged such that a truncated ellipsoid-shaped reflector second focus is coinciding with the object plane, i.e., the light source as a first focus of a truncated ellipsoid shaped reflector with a second focus being the object plane, as taught by Vandenberg, in Hug’s light based detection system, for the purpose of concentrating the entire light emitted by the light source onto the object desired to be analyzed.  See also Vandenberg, col. 9, lines 32-49.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2007/0262002 A1) in view of Kuo et al (US 2015/0211998 A1), further in view of Reed (US 4,919,534) and further in view of Hug (US 2014/0284255 A1).

Regarding Claims 8 and 9, Ito teaches the system as described above.

Regarding Claims 8 and 9, Ito teaches wherein a first light source (13) is arranged symmetrically with a second light source (12) about a central axis (11), as mentioned at paragraph 28, noting angles alpha 1 and alpha 2, third sentence.

Regarding Claim 8, Ito does not expressly teach wherein a second light-analyzing apparatus is arranged on an opposite side of the object plane with respected to the first light-analyzing apparatus and is configured to receive reflected light from the object resulting from light sent from the respective first and second light sources.

Regarding Claim 9, Ito does not expressly teach (Hug) Regarding Claim 9, Ito teaches further comprising at least a third light source (10) arranged on the same side of the object plane (11) as the first light-analyzing apparatus (13) and configured to irradiate the object with light that is reflected to the first light-analyzing apparatus.

Regarding Claim 8, Ito does not expressly teach, but Hug teaches wherein a second light-analyzing apparatus (32) is arranged on an opposite side of the object plane with respected to the first light-analyzing apparatus and is configured to receive reflected light from the object resulting from light sent from the respective first (26) and second (32) light sources, as illustrated in figures 2 and 3, as reproduced as follows.


    PNG
    media_image3.png
    978
    562
    media_image3.png
    Greyscale

Regarding Claim 8, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein a second light-analyzing apparatus is arranged on an opposite side of the object plane with respected to the first light-analyzing apparatus and is configured to receive reflected light from the object resulting from light sent from the respective first and second light sources as taught by Hug, in Ito’s apparatus for detecting matter for the purpose of increasing the amount of light as well as enabling further variance in the wavelengths of light focused at the inspection target.

Regarding Claim 9, Ito does not expressly teach, but Hug teaches further comprising at least a third light source (24, 28, 30) arranged on the same side of the object plane (11) as the first light-analyzing apparatus (26, 32) and configured to irradiate the object with light that is reflected to the first light-analyzing apparatus, as illustrated in figures 2 and 3.

Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided at least a third light source arranged on the same side of the object plane as the first light-analyzing apparatus and configured to irradiate the object with light that is reflected to the first light-analyzing apparatus as taught by Hug, in Ito’s apparatus for detecting matter for the purpose of increasing the amount of light as well as enabling further variance in the wavelengths of light focused at the inspection target.

Claims 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2007/0262002 A1) in view of Kuo et al (US 2015/0211998 A1), further in view of Reed (US 4,919,534) and further in view of Burgstaller et al (US 2014/0056482 A1).

Regarding Claims 14, 15 and 20, Ito teaches the system as described above.

Regarding Claim 14, Ito does not expressly teach wherein the bulk feeding means comprises a translucent conveyor belt that extends into the detecting region and is arranged to at least partially support the object in the detecting region.

Regarding Claim 15, Ito does not expressly teach wherein the conveyor belt comprises a wire mesh conveyor belt, or two conveyor belts being separated by an intervening gap.

Regarding Claim 20, Ito does not expressly teach wherein the movement in step i) is effected by a conveyor belt.

Regarding Claim 14, Ito does not expressly teach, but Burgstaller teaches wherein the bulk feeding means comprises a translucent conveyor belt, i.e., conveyor device (2) with translucent elements, as mentioned at paragraph 63, that extends into the detecting region and is arranged to at least partially support the object in the detecting region, as illustrated in figures 1 and 2.
Regarding Claim 14, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a translucent conveyor and belt, as taught by Burgstaller, in Ito’s light based detection system, for the purpose of supporting the objects to be analyzed while enabling light to not be bounced off of said supporting conveyor and thus contaminate the spectra of the objects analyzed.

Regarding Claim 15, Burgstaller teaches wherein the conveyor belt comprises a wire mesh conveyor belt or two conveyor belts being separated by an intervening gap, i.e., “conveyor belt elements or rollers, spaced apart from each other in order to make it possible for the light to pass through..." as mentioned at paragraph 63.
Note also that official notice is taken that wire mesh conveyor belts are well known in the prior art for use in conveying items that are analyzed by light based sensors.

Regarding Claim 20, see rejection of Claim 14, above.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2007/0262002 A1) in view of Kuo et al (US 2015/0211998 A1), further in view of Reed (US 4,919,534) and further in view of Low et al (US 6,056,127).

Regarding Claim 15, Ito teaches the system as described above.
Regarding Claim 15, Ito does not expressly teach wherein the conveyor belt comprises a wire mesh conveyor belt, or two conveyor belts being separated by an intervening gap.

Regarding Claim 15, Ito does not expressly teach, but Low teaches wherein the conveyor belt comprises a wire mesh conveyor belt, or two conveyor belts, i.e., feed conveyor (2) and delivery conveyor (8) separated by an intervening gap, as illustrated in annotated figure 1 as follows.


    PNG
    media_image4.png
    713
    619
    media_image4.png
    Greyscale

Regarding Claim 15, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the conveyor belt comprises two conveyor belts separated by an intervening gap, as taught by Low, in Ito’s light based detection system, for the purpose of providing more area for the rice particles to be spread out for later singulation and analysis.  

Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive.  
Applicant asserts that the combination of Ito and Lane does not expressly teach, disclose or suggest the claimed invention as described in Independent Claim 1.  This is alleged to be because Lane teaches “an analog decoupling network (circuitry portion) as mentioned at Applicant’s remarks, p. 11, last paragraph, first sentence. However, it is well known to convert analog circuit output to a digital signal for input to a digital solid state circuit such as a microprocessor.  
Applicant appears to be excessively narrowly construing both the prior art and the claim limitations.
See, for example, Reed, previously cited for teaching subtraction of ambient light during detection, which also teaches an analog-to-digital converter used for the purpose of converting the analog signal of the sensed light to digital inputs for microprocessor (314), as mentioned at col. 15, lines 5-23 as follows.

The signals produced by the integrating circuits 218 and 220 are supplied to a pair of amplifier circuits 300 and 302, which function as low pass filter amplifiers with offset adjustment resistors 304 and 306. The output signals produced by the low pass filter/amplifier circuits are supplied to two level shift circuits 308 and 310. The color index signal CI is produced on conductor 312 after being amplified and filtered, is applied to an analog-to-digital converter input of a microprocessor 314. The total transmitted energy TTE available at conductor 316 is applied to a second analog-to-digital converter input of the microprocessor 314. The signals CI and TTE for each orientation of polarization are manipulated by the microprocessor in accordance with the procedures set forth above, to determine the material of construction and color of the container. The microprocessor reaches a decision on these matters, and controls the sorting gate 28 to direct the container into the proper crusher and/or bin 30.
(54) In a preferred embodiment, the amplifier 200 is an LF 351 integrated circuit manufactured by National Semiconductor. Amplifiers 202 and 204 are LF 353 integrated circuits, manufactured by National Semiconductor. The amplifiers 218, 230, 220, and 232 are LF 412 integrated circuit differential amplifiers made by National Semiconductor. The level shifters 308 and 310 are LM 336 integrated circuit voltage references manufactured by National Semiconductor. The microprocessor with integral analog-to-digital converter is an M50734 integrated circuit manufactured by Mitsubishi Electric.

Emphasis provided.

Lane also teaches a circuit that subtracts ambient light during detection.  Thus, although Lane may teach an analog circuit, Reed teaches an analog to digital converter that would have been well within the skill of an ordinarily skilled artisan to have used to adapt Lane’s circuit for use in Ito’s light analyzing apparatus and bulk feeding means.

In response to Applicant's argument that Lane is nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  

Note further that the scope of analogous art is to be construed broadly.  See MPEP 2143, Example 7, stating with respect to Wyers v. Master Lock Co., 616 F.3d 1231, 95 USPQ2d 1525 (Fed. Cir. 2010), “[t]he court explained that the Supreme Court’s decision in KSR "directs [it] to construe the scope of analogous art broadly." Id. at 1238, 95 USPQ2d at 1530. More particularly, with respect to this cite, The Court in Wyers states as follows.

‘The Supreme Court’s decision in KSR International Co. v. Teleflex, Inc., 550 U.S. 398 (2007), directs us to construe the scope of analogous art broadly, stating that “familiar items may have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 402 (emphasis added).’

In this case, Lane is used for its teaching of a circuit that subtracts ambient light.  The details Applicant asserts disqualify Lane as analogous art are too narrow a reading of Lane’s teaching, especially since Lane solves a problem a user of Ito’s device would encounter, i.e., the removal of ambient light so as to create a more accurate signal representative of the spectroscopy of a particle being sorted.  Further, Reed already teaches an analog-to-digital converter that one of ordinary skill would have recognized as a means to adapt Lane’s analog circuit outputs to be changed to digital signals for input to microprocessors for subsequent analysis, as is common in the art.  Note that blocking light can be construed as filtering out light through a circuit because that effectively blocks the light from the signal results used by the rest of the system.

Therefore, Lane is usable as prior art.

Applicant further asserts that none of the prior art references including Lane and Reed teaches “blocking the at least light source” as mentioned at Claim 1, eleven lines from the bottom.  Note that Claim 17 recites the same phrase at lines 9 and 10 from the top.  Claim 18 recites the same phrase at line 11 from the top.  

	Applicant defines the term “block” at paragraph 78 of the specification, which states as follows.

	[0078] The fourth embodiment also comprises a third light source 30 and an optical filter 63 arranged to send a third incident light beam I.sub.3 towards the object 2. The optical filter 63 is configured to block light of wavelengths that would otherwise interfere with the transmitted light falling in the measuring plane T. Thus, the third incident (filtered) light beam I.sub.3 is reflected by the object 2 and a reflected light R3 is directed to the first spectroscopy system 4. This third light source 30 enables the measurement and evaluation of the object's surface properties. It should be understood that a plurality of light sources similar to the third light source 30 may included, e.g. symmetrically on the other side of the first spectroscopy system 4.

Emphasis provided.
This is the only mention of these features within the specification and disclosure.  Therefore, the teachings of Lane’s and Reed’s ambient light filtering and subtracting circuits are construed to perform the function of blocking as defined in Applicant’s specification and disclosure.  

Regarding Claims 17 and 18, Applicant asserts that there is no teaching for the methods recited.  Claim 1 recites the apparatus.  The differences between Claims 1 and 17 and 1 and 18 are shown in the claim chart as follows.

15/032,489 Claim Limitations							Prior art 
Claim 17
A method of determining a parameter of at least one object, comprising the steps of

Claim 1    An apparatus for detecting matter, comprising: 




i) causing the object to move in an object plane in a detecting region;
bulk feeding means configured for feeding a plurality of objects into a detecting region where the plurality of objects define an object plane when moving through the detecting region;




ii) illuminating the object with incident light using at least one light source;
at least one light source, 




iii) detecting light emitted from a light source being selected from a group comprising broad band lamps, broad band LEDs, arrays of LEDs, and combinations thereof, the detected light having been transmitted through or refracted by the object moving in a measuring plane in the detecting region,
each light source being selected from a group comprising broad band lamps, broad band LEDs, arrays of LEDs, and combinations thereof, each light source having a focusing element and being configured to send light in a respective first direction for illuminating at least one object moving in the object plane in the detecting region;




wherein the illumination step ii) comprises switching off or blocking the at least one light source for a period of time such that no light sent towards the detecting region during that period of time;
and means for switching off or blocking the at least one light source for a period of time such that the first light-analyzing apparatus measures only the ambient light during said period of time,




and the detecting step iii) additionally comprises detecting ambient light (A) during time intervals where there is no light sent towards the detecting region wherein the light originates from the at least one light source arranged on one side of the object plane and the light is detected on a side opposite the one side of the object plane, wherein the spectroscopy system or the hyperspectral camera is arranged relative to the at least one light source so that light sent along the first direction from the at least one light source will not reach the spectroscopy system or the hyperspectral camera unless the light has been transmitted through or refracted by the at least one object moving in the object plane;
and a first light-analyzing apparatus comprising a spectroscopy system or a hyperspectral camera system arranged to sense light that has been emitted from said at least one light source and transmitted through or refracted by the at least one object moving in the object plane in the detecting region, and to identify an amount of light that has been received from said at least one light source after transmission through the object and arranged to discriminate between ambient light and said light received from said at least one light source,




iv) discriminating said detected and identified light from the detected ambient light; 
such that the apparatus is configured to measure and 
subtract ambient light during detection;




and v) determining an object-specific parameter based on the detected light based on a spectroscopy system or a hyperspectral camera system.
Implied by the features described above.




wherein the spectroscopy system or the hyperspectral camera and the at least one light source are arranged on opposite sides of the object plane in the detecting region,





wherein the spectroscopy system or the hyperspectral camera is arranged relative to the at least one light source so that light sent along a light emitting direction from the at least one light source will not reach the spectroscopy system or the hyperspectral camera unless the light has been transmitted through or refracted by the at least one object moving in the object plane.




Claim 18
A method of determining a parameter of at least one object, comprising the steps of
Claim 1    An apparatus for detecting matter, comprising: 


						

i) causing the object to move in an object plane in a detecting region;
bulk feeding means configured for feeding a plurality of objects into a detecting region where the plurality of objects define an object plane when moving through the detecting region;




ii) illuminating the object with incident light having a first direction, which light is emitted from at least one light source;
at least one light source,




iii) detecting and identifying light originating from said at least one light source and being transmitted through or refracted by the object, said at least one light source being selected from a group comprising broad band lamps, broad band LEDs, arrays of LEDs, and combinations thereof, the detected light having been transmitted or refracted in a second direction different from said first direction,
each light source being selected from a group comprising broad band lamps, broad band LEDs, arrays of LEDs, and combinations thereof, each light source having a focusing element and being configured to send light in a respective first direction for illuminating at least one object moving in the object plane in the detecting region;




wherein the illumination step ii) comprises switching off or blocking the at least one light source for a period of time such that no light sent towards the detecting region during that period of time; and the detecting step
and means for switching off or blocking the at least one light source for a period of time such that the first light-analyzing apparatus measures only the ambient light during said period of time,




iii) additionally comprises detecting ambient light (A) during time intervals where there is no light sent towards the detecting region wherein the light originates from the at least one light source arranged on one side of the object plane and the light is detected on a side opposite the one side of the object plane, wherein the spectroscopy system or the hyperspectral camera is arranged relative to the at least one light source so that light sent along the first direction from the at least one light source will not reach the spectroscopy system or the hyperspectral camera unless the light has been transmitted through or refracted by the at least one object moving in the object plane; 
and a first light-analyzing apparatus comprising a spectroscopy system or a hyperspectral camera system arranged to sense light that has been emitted from said at least one light source and transmitted through or refracted by the at least one object moving in the object plane in the detecting region, and to identify an amount of light that has been received from said at least one light source after transmission through the object and arranged to discriminate between ambient light and said light received from said at least one light source,




iv) discriminating said detected and identified light from the detected ambient light;
such that the apparatus is configured to measure and 
subtract ambient light during detection;




and v) determining an object-specific parameter based on the detected light based on a spectroscopy system or a hyperspectral camera system.
Implied by the features described above.



Claim 19
wherein the movement in step i) comprises free-falling.




Claim 20
wherein the movement in step i) is effected by a conveyor belt.




Claim 21
Cancelled




Claim 22
wherein the object-specific parameter comprises one or more of the parameters on a list comprising: sugar content, acidity, ripeness, rot, mechanical damage, presence of foreign matter, presence of bone.




Claim 23
wherein the object is sorted based on the object-specific parameter determined in step iv).




Claim 24
wherein the bulk feeding means comprises a conveyor belt or a chute.

Claims 25-26
Cancelled



The features that are different have been rejected in the rejection above.  
Applicant asserts that there is no “means for switching or blocking the at least one light source for a period of time such that the first light-analyzing apparatus measures only ambient light during said period of time”.  However, as described above with respect to Claim 1 and Lane and Reed, this is already taught by these references.  Applicant’s use of the term “blocking” is met by both of these references, which teach subtracting/filtering ambient light from the sensed signals so that a more pure and accurate result is achieved.  Note also that subtraction of unwanted image and light features are taught at Ito paragraphs 41-44 and 49, for example.  Therefore, it would have been well within the skill of an ordinarily skilled artisan to have used subtraction to eliminate ambient light as taught by both Land and Reed, in Ito’s rice particle sorting system.
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant looks to Kuo to deduce that “there is only a singular detection” thus indicating that “there is not a teaching in the cited art detecting ambient light (A) during time intervals (plural) where there is no light sent towards the detecting region, as recited in Claims 17 and 18.  However, as seen in Ito, figures 1 and 2, light is already sent towards the detecting region.  Since Ito, Lane, Reed and Kuo teaches apparatus’ with predictable structure having predictable function, it would have been obvious to have combined them together to obtain Applicants Claimed apparatus and method as described in Claims 1-5, 7-9, 11-20 and 22-24.  Thus, since Ito’s, Lane’s Reed’s and Kuo’s devices operate in real time, with continuous operation, Ito’s device necessarily detects ambient light over time and removes it over time during time intervals.  
Additionally, Applicant’s claim language does not require the details of Raman spectrum and fluorescence.  However, even if Kuo teaches using these techniques, they are usable with the techniques of Ito’s device either in the alternative or in addition to Ito’s techniques because they are well within the skill of an ordinarily skilled artisan to adapt for use together in one device.  Note also that one of ordinary skill would have found it obvious to have modify Ito with Kuo’s teaching of detecting ambient light with no light sent towards the detection region because one of ordinary skill looking at this concept and feature would have recognized how to adapt Ito’s device accordingly to perform the same function within the features of Ito’s device along with Lane’s and Reed’s teachings.  
Note again that In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Since Ito and Kuo have predictable structure with predictable function, it would have been obvious to have used the narrow feature of “an amount of light that has been received from said at least one light source after transmission through the object and arranged to discriminate between ambient light and said light received from said at least one light source, and 
means for switching off or blocking the at least one light source for a period of time such that the first light analyzing apparatus measures only the ambient light during said period of time.
Additionally, Raman spectra is not important to the combination as the concept of the features previously mentioned are also able to be performed by Ito’s device along with Lane and Reeds teaching of blocking/filtering the ambient light.  Further note that Ito teaches filtering and subtractive concepts as described previously, which would have been well within the skill of an ordinarily skilled artisan to have adapted for use within Ito’s device.
Applicant excessively narrowly focusses on the Raman technology of Kuo rather than what it teaches to one of ordinary skill in the art. 
Applicant asserts that “it makes no logical sense to rely on the purported solution to a problem from one prior art reference to solve a problem in another prior art reference when the problem does not exist in the other prior art reference.” See Ex parte Yu appeal No. 2010-000812, September 2010. 

In response, it is noted that MPEP 2144.05 (II)(B) states as follows.
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … .").
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

Emphasis provided. 

Applicant sets forth that because the removal of ambient light concept exists within Kuo’s Raman spectroscopy based system that this would preclude any use of flurocence and removal of ambient light in Ito or any other technology that is not specifically Raman spectroscopy.  
In this case, because there are only a few finite solutions to remove ambient light, i.e, through a filter/blocking circuit, as taught by Lane and Reed, and because removal of ambient light is equally useful in either Raman spectroscopy as well as other spectroscopy systems for the purpose of eliciting fluorescence properties from tested samples, it would have therefore been obvious to use such ambient light filtering/blocking circuits to remove the ambient light leaving behind fluorescence properties of rice grains in Ito’s system and thus provide further utility by providing an additional discrimination criteria to more accurately detect non-conforming particles for removal.  
Therefore, Claims 1-5, 7-9, 11-20 and 22-24 remain rejected.

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Adams ‘398 is cited as teaching filtering ambient light so that the resulting light exhibits a higher frequency than signals from background light, as mentioned at paragraph 175.

Koehler is cited as teaching a bulk sorting device with multiple cameras (130) and light sources (142, 154) as illustrated in figure 2, for example.

Ikeda ‘332 is cited as teaching another example of a bulk sorting device having cameras (16a, 16b, 17a, 17b) and light sources (18a, 18b) as illustrated in figure 1, for example.

Janssens ‘514 is cited as teaching that ambient background light is measured and makes corrections based on the ambient light, as mentioned at paragraphs 25 and 26 and as illustrated at figures 3 and 5, for example.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

February 26, 2022